Exhibit 10.2

 

PARENT GUARANTY AGREEMENT

 

This PARENT GUARANTY AGREEMENT, dated as of December 21, 2005 (this
“Agreement”), is made by GILEAD SCIENCES, INC., a Delaware corporation (“Parent”
or “Guarantor”) in favor of BANK OF AMERICA, N.A., as administrative agent (in
such capacities, the “Administrative Agent”) for each of the Credit Parties).

 

RECITALS

 

WHEREAS, pursuant to a Term Loan Agreement, dated as of the date hereof (the
“Term Loan Agreement”), among Gilead Biopharmaceutics Ireland Corporation, an
Irish company (the “Borrower”), the Lenders party thereto from time to time, the
Administrative Agent, and the other agents party thereto, and the other Loan
Documents referred to therein, the Lenders, and the other Credit Parties have
agreed to make Loans to or for the benefit of the Borrower;

 

WHEREAS, the obligations of the Lenders to make the Loans to or for the benefit
of the Borrower under the Term Loan Agreement are conditioned upon, among other
things, the execution and delivery of this Agreement by the Guarantor;

 

WHEREAS, the Borrower is a subsidiary of the Guarantor, which will derive
substantial direct and indirect benefits from the Term Loan Agreement and the
Loans to be made or issued thereunder by the Lenders to or for the benefit of
the Borrower and the other financial accommodations to the Borrower and its
Subsidiaries as may be made available by the other Credit Parties;

 

WHEREAS, Guarantor is willing to guarantee the Obligations of the Borrower as
hereinafter provided in order to obtain such benefits;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Guarantor agrees, for the benefit of each
Credit Party, as follows:

 

ARTICLE I

DEFINITIONS

 

1.01 Definitions. The following terms (whether or not underscored) when used in
this Agreement, including its preamble and recitals, shall have the following
meanings (such definitions to be equally applicable to the singular and plural
forms thereof):

 

“Administrative Agent” is defined in the preamble.

 

“Agreement” is defined in the preamble.

 

“Borrower” is defined in the first recital.

 

“Credit Parties” means the Administrative Agent, each Lender, each Swap Bank and
each Cash Management Bank.

 

“Guaranteed Obligations” is defined in Section 2.01.

 

“Guarantor” is defined in the preamble.

 

“Parent” is defined in the preamble.



--------------------------------------------------------------------------------

“Post Petition Interest” is defined in Section 2.04(b)(ii).

 

“Subordinated Obligations” is defined in Section 2.04(b).

 

“Term Loan Agreement” is defined in the first recital.

 

“Termination Date” means the date on which payment in full in cash of the
Obligations of the Borrower has occurred.

 

1.02 Term Loan Agreement Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Agreement, including its preamble
and recitals, have the meanings provided in the Term Loan Agreement.

 

1.03 Other Interpretive Provisions. The rules of construction in Sections 1.02
to 1.06 of the Term Loan Agreement shall be equally applicable to this
Agreement.

 

ARTICLE II

GUARANTY

 

2.01 Guaranty; Limitation of Liability. (a) Guarantor hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the Borrower
(including, without limitation, any extensions, modifications, substitutions,
amendments, amendments and restatements, replacements or renewals of any or all
of the foregoing Obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise (the Obligations of the
Borrower being the “Guaranteed Obligations” of Guarantor), and agrees to pay any
and all expenses (including, without limitation, all reasonable fees, charges
and disbursements of counsel) incurred by the Administrative Agent or any other
Credit Party in enforcing any rights under this Agreement or any other Loan
Document. Without limiting the generality of the foregoing, Guarantor’s
Obligations hereunder shall extend to all amounts that constitute part of the
Guaranteed Obligations that would be owed by any other Loan Party to any Credit
Party under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.

 

(b) Guarantor, and the Administrative Agent, for itself and each other Credit
Party, hereby confirms that it is the intention of all such Persons that this
Agreement and the Obligations of Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of Debtor Relief Laws, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
Law to the extent applicable to this Agreement and the Obligations of Guarantor
hereunder. To effectuate the foregoing intention, the Administrative Agent, the
other Credit Parties and the Guarantor hereby irrevocably agree that the
Obligations of Guarantor under this Agreement at any time shall be limited to
the maximum amount as will result in the Obligations of Guarantor under this
Agreement not constituting a fraudulent transfer or conveyance.

 

(c) Guarantor hereby unconditionally and irrevocably agrees that in the event
any payment shall be required to be made to any Credit Party under this
Agreement or any other Subsidiary Guaranty, Guarantor will contribute, to the
maximum extent permitted by Law, such amounts to each Subsidiary Guarantor or
each other guarantor so as to maximize the aggregate amount paid to the Credit
Parties under or in respect of the Loan Documents.

 

-2-



--------------------------------------------------------------------------------

2.02 Guaranty Absolute. Guarantor guarantees that the Guaranteed Obligations
will be paid strictly in accordance with the terms of the Loan Documents,
regardless of any Law now or hereafter in effect in any jurisdiction affecting
any of such terms or the rights of any Credit Party with respect thereto. The
Obligations of Guarantor under or in respect of this Agreement are independent
of the Guaranteed Obligations or any other Obligations of any other Loan Party
under or in respect of the Loan Documents, and a separate action or actions may
be brought and prosecuted against Guarantor to enforce this Agreement,
irrespective of whether any action is brought against the Borrower or any other
Loan Party or whether the Borrower or any other Loan Party is joined in any such
action or actions. This Agreement is a present and continuing, absolute and
unconditional guarantee of payment when due, and not of collection, by
Guarantor. The liability of Guarantor under this Agreement shall be irrevocable,
absolute and unconditional irrespective of, and Guarantor hereby irrevocably
waives any defenses it may now have or hereafter acquire in any way relating to,
any or all of the following:

 

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of any other Loan Party under or in respect of
the Loan Documents, or any other amendment or waiver of or any consent to
departure from any Loan Document, including, without limitation, any increase in
the Guaranteed Obligations resulting from the extension of additional credit to
any Loan Party or any of its Subsidiaries or otherwise;

 

(c) any taking, release, subordination or amendment or waiver of, or consent to
departure from, any other guarantee, for all or any of the Guaranteed
Obligations;

 

(d) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries or any insolvency,
bankruptcy, reorganization or other similar proceeding under Debtor Relief Laws
affecting the Borrower or any other Loan Party or its assets or any resulting
release or discharge of any Guaranteed Obligation;

 

(e) the existence of any claim, setoff or other right which Guarantor may have
at any time against any Loan Party, the Administrative Agent, any Lender or any
other Person, whether in connection herewith or any unrelated transaction;

 

(f) any provision of applicable Law purporting to prohibit the payment or
performance by any Loan Party of any of the Obligations of such Loan Party;

 

(g) any failure of any Credit Party to disclose to any Loan Party any
information relating to the business, financial condition, operations,
performance, properties or prospects of any other Loan Party now or hereafter
known to such Credit Party (Guarantor waives any duty on the part of the Credit
Parties to disclose such information);

 

(h) the failure of any other Person to execute or deliver this Agreement or any
other guarantee or agreement or the release or reduction of liability of
Guarantor or other guarantor or surety with respect to the Guaranteed
Obligations; or

 

(i) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any Credit
Party that might otherwise constitute a defense available to, or a discharge of,
any Loan Party or any other guarantor or surety.

 

-3-



--------------------------------------------------------------------------------

2.03 Waivers and Acknowledgments.

 

(a) Guarantor hereby unconditionally and irrevocably waives, to the extent
permitted by applicable Law, promptness, diligence, notice of acceptance,
presentment, demand for performance, notice of nonperformance, default,
acceleration, protest or dishonor and any other notice with respect to any of
the Guaranteed Obligations and this Agreement and any requirement that any
Credit Party protect, secure, perfect or insure any Lien or any property subject
thereto or exhaust any right or take any action against any Loan Party or any
other Person.

 

(b) Guarantor hereby unconditionally and irrevocably waives, to the extent
permitted by applicable Law, any right to revoke this Agreement and acknowledges
that this Agreement is continuing in nature and applies to all Guaranteed
Obligations, whether existing now or in the future.

 

(c) Guarantor hereby unconditionally and irrevocably waives, to the extent
permitted by applicable Law, (i) any defense arising by reason of any claim or
defense based upon an election of remedies by any Credit Party that in any
manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of Guarantor or other rights of Guarantor to proceed against any of the other
Loan Parties, any other guarantor or any other Person and (ii) any defense based
on any right of setoff or counterclaim against or in respect of the Obligations
of Guarantor hereunder.

 

(d) Guarantor hereby unconditionally and irrevocably waives any duty on the part
of any Credit Party to disclose to it any matter, fact or thing relating to the
business, financial condition, operations, performance, properties or prospects
of any other Loan Party or any of its Subsidiaries now or hereafter known by
such Credit Party.

 

(e) Guarantor acknowledges that it will receive substantial direct and indirect
benefits from the financing arrangements contemplated by the Loan Documents and
that the waivers set forth in Section 2.02 and this Section 2.03 are knowingly
made in contemplation of such benefits.

 

2.04 Subordination. (a) Guarantor hereby unconditionally and irrevocably agrees
not to exercise any rights that it may now have or hereafter acquire against the
Borrower, any other Guarantor or any other insider guarantor that arise from the
existence, payment, performance or enforcement of Guarantor’s Obligations under
or in respect of this Agreement or any other Loan Document, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
(pursuant to Section 2.01(c) or otherwise) or indemnification and any right to
participate in any claim or remedy of any Credit Party against the Borrower,
Guarantor or any other insider guarantor, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from the Borrower, any other
Guarantor or any other insider guarantor, directly or indirectly, in cash or
other property or by setoff or in any other manner, payment or security on
account of such claim, remedy or right without the prior written consent of the
Administrative Agent, unless and until the Termination Date has occurred.

 

(b) Guarantor hereby agrees that any and all debts, liabilities and other
obligations owed to it by each other Loan Party, including pursuant to
Section 2.01(c) (collectively, the “Subordinated Obligations”), are hereby
subordinated to the prior payment in full in cash of the Obligations of such
other Loan Party under the Loan Documents to the extent and in the manner
hereinafter set forth in this Section 2.04(b):

 

(i) Except during the continuance of an Event of Default (including the
commencement and continuation of any proceeding under any Debtor Relief Law
relating to any other Loan Party), Guarantor may receive regularly scheduled
payments from any other Loan

 

-4-



--------------------------------------------------------------------------------

Party on account of the Subordinated Obligations. After the occurrence and
during the continuance of any Event of Default (including the commencement and
continuation of any proceeding under any Debtor Relief Law relating to any other
Loan Party), however, unless the Administrative Agent otherwise agrees in
writing, Guarantor shall not demand, accept or take any action to collect any
payment on account of the Subordinated Obligations.

 

(ii) In any proceeding under any Debtor Relief Law relating to any other Loan
Party, Guarantor agrees that unless the Administrative Agent otherwise agrees in
writing the Credit Parties shall be entitled to receive payment in full in cash
of all Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Debtor Relief Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”)) of
each other Loan Party before Guarantor receives payment of any Subordinated
Obligations of such other Loan Party.

 

(iii) After the occurrence and during the continuance of any Event of Default
(including the commencement and continuation of any proceeding under any Debtor
Relief Law relating to any other Loan Party), Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of any Subordinated Obligations due to Guarantor from any other Loan
Party as trustee for the Credit Parties and deliver such payments to the
Administrative Agent for application to the Guaranteed Obligations (including
all Post Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of Guarantor under the other provisions of this Agreement.

 

(iv) After the occurrence and during the continuance of any Event of Default
(including the commencement and continuation of any proceeding under any Debtor
Relief Law relating to any other Loan Party), the Administrative Agent is
authorized and empowered (but without any obligation to so do), in its
discretion, (A) in the name of Guarantor, to collect and enforce, and to submit
claims in respect of, Subordinated Obligations due to Guarantor and to apply any
amounts received thereon to the Guaranteed Obligations (including any and all
Post Petition Interest), and (B) to require Guarantor (1) to collect and
enforce, and to submit claims in respect of, Subordinated Obligations due to
Guarantor and (2) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).

 

(c) If any amount shall be paid to Guarantor in violation of this Section 2.04
at any time prior to the Termination Date, such amount shall be received and
held in trust for the benefit of the Credit Parties, shall be segregated from
other property and funds of Guarantor and shall forthwith be paid or delivered
to the Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Agreement, whether matured
or unmatured, in accordance with the terms of the Loan Documents.

 

(d) If the Termination Date shall have occurred, the Administrative Agent will,
at Guarantor’s request and expense, execute and deliver to Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to Guarantor of an interest in the
Guaranteed Obligations resulting from any payment made by Guarantor pursuant to
this Agreement.

 

2.05 Payments Free and Clear of Taxes, Etc. (a) Any and all payments made by
Guarantor under or in respect of this Agreement or any other Loan Document shall
be made, in accordance with

 

-5-



--------------------------------------------------------------------------------

Section 3.01 of the Term Loan Agreement, free and clear of and without reduction
or withholding for any Indemnified Taxes (including Other Taxes), provided that
if Guarantor shall be required by any Laws to deduct any Indemnified Taxes
(including Other Taxes) from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.05), each
of the Administrative Agent or applicable Lender, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
required to be made, (ii) Guarantor shall make such deductions, and
(iii) Guarantor shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with Law.

 

(b) Without limiting the provisions of subsection (a) above, Guarantor shall
timely pay any Other Taxes that arise from any payment made by or on behalf of
Guarantor under or in respect of this Agreement or any other Loan Document or
from the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, this Agreement and the other Loan Documents to the
relevant Governmental Authority in accordance with Law.

 

(c) Guarantor shall indemnify the Administrative Agent and each Lender within 10
days after demand therefor, for the full amount of Indemnified Taxes or Other
Taxes (including any Indemnified Taxes or Other Taxes imposed or asserted or
attributable to amounts payable under this Section) paid by the Administrative
Agent or such Lender, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Guarantor by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by Guarantor to a Governmental Authority, Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

3.01 Term Loan Agreement Representations and Warranties. Guarantor hereby makes
each representation and warranty made in the Term Loan Agreement by the Borrower
with respect to it.

 

3.02 No Conditions Precedent. There are no conditions precedent to the
effectiveness of this Agreement that have not been satisfied or waived.

 

3.03 Independent Credit Analysis. Guarantor has, independently and without
reliance upon any Credit Party and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement and each other Loan Document to which it is or is to be a party,
and Guarantor has established adequate means of obtaining from each other Loan
Party on a continuing basis information pertaining to, and is now and on a
continuing basis will be completely familiar with, the business, financial
condition, operations, performance, properties and prospects of such other Loan
Party.

 

-6-



--------------------------------------------------------------------------------

ARTICLE IV

COVENANTS

 

4.01 Term Loan Agreement Covenants. Guarantor covenants and agrees that until
the Termination Date, Guarantor will perform and observe, and cause each of its
Subsidiaries to perform and observe, all of the terms, covenants and agreements
set forth in the Term Loan Agreement on its or their part to be performed or
observed or that the Borrower has agreed to cause Guarantor to perform or
observe.

 

ARTICLE V

MISCELLANEOUS PROVISIONS

 

5.01 Loan Document. This Agreement is a Loan Document executed pursuant to the
Term Loan Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof.

 

5.02 No Waiver; Remedies. No failure on the part of any Credit Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by the Law.

 

5.03 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Credit Party and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by, such Credit Party
or any such Affiliate to or for the credit or the account of Guarantor against
any and all of the Obligations of Guarantor now or hereafter existing under this
Agreement or any other Loan Documents to such Credit Party, irrespective of
whether or not such Credit Party shall have made any demand under this Agreement
or any other Loan Document and although such Obligations of Guarantor may be
contingent or unmatured or are owed to a branch or office of such Credit Party
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Credit Party and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Credit Party or their respective Affiliates may
have. Each Credit Party agrees to notify Guarantor and the Administrative Agent
promptly after any such setoff and application; provided, that the failure to
give such notice shall not affect the validity of such setoff and application.

 

5.04 Indemnification. (a) Without limitation of Guarantor’s obligation to
guarantee the Borrower’s reimbursement and indemnification Obligations under
Section 10.04 of the Term Loan Agreement, Guarantor shall independently
indemnify each Indemnitee against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
and shall indemnify and hold harmless each Indemnitee from any and all fees and
time charges and disbursements for attorneys who may be employees of any
Indemnitee incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party as and to the extent
provided in Section 10.04 of the Term Loan Agreement.

 

(b) Guarantor hereby also agrees that none of the Indemnitees shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to the
Guarantor or any of their respective Affiliates, directors, officers, employees,
counsel, agents and attorneys-in-fact, and Guarantor hereby agrees not to assert
any claim against any Indemnitee on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of the Loans, the
actual or proposed use of the proceeds of the Loan, the Loan Documents or any of
the transactions contemplated by the Loan Documents.

 

-7-



--------------------------------------------------------------------------------

(c) All amounts due under this Section 5.04 shall be payable not later than ten
Business Days after demand therefor.

 

(d) Without prejudice to the survival of any of the other agreements of
Guarantor under this Agreement or any of the other Loan Documents, the
agreements and obligations of Guarantor contained in Section 2.01(a) (with
respect to enforcement expenses), the last sentence of Section 2.02,
Section 2.05 and this Section 5.04 shall survive the payment in full of the
Guaranteed Obligations and all of the other amounts payable under this
Agreement.

 

5.05 Continuing Guaranty; Reinstatement. (a) This Agreement is a continuing
agreement and shall (i) remain in full force and effect with respect to
Guarantor until the Termination Date, (ii) be binding upon Guarantor, its
successors and assigns and (iii) inure to the benefit of and be enforceable by
the Credit Parties and their successors, transferees and assigns.

 

(b) This Agreement shall continue to be effective or be reinstated, as the case
may be, with respect to the Guarantor if at any time any payment of any of the
Guaranteed Obligations of Guarantor is rescinded or must otherwise be returned
by any Credit Party or any other Person in connection with the insolvency,
bankruptcy, reorganization or other similar proceedings affecting the Borrower
or any other Loan Party under Debtor Relief Laws or otherwise, all as though
such payment had not been made.

 

(c) The Obligations of Guarantor under this Agreement shall terminate on the
Termination Date.

 

5.06 Amendments, etc.; Additional Guarantors; Successors and Assigns. (a) No
amendment to or waiver of any provision of this Agreement nor consent to any
departure by Guarantor herefrom, shall in any event be effective unless the same
shall be in writing and signed by the Administrative Agent and, with respect to
any such amendment, by the Guarantor, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

(b) This Agreement shall be binding upon Guarantor and its successors,
transferees and assigns and shall inure to the benefit of the Administrative
Agent and each other Credit Party and their respective successors, transferees
and assigns; provided, however, that Guarantor may not assign its obligations
hereunder without the prior written consent of the Administrative Agent.

 

5.07 Addresses for Notices. All notices and other communications provided for
hereunder shall be in writing and mailed, delivered or transmitted by telecopier
to Guarantor at the address set forth in Section 10.02 of the Term Loan
Agreement. All such notices and other communications shall be deemed to be given
or made at the times provided in Section 10.02 of the Term Loan Agreement.

 

5.08 Section Captions. Section captions used in this Agreement are for
convenience of reference only, and shall not affect the construction of this
Agreement.

 

5.09 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

-8-



--------------------------------------------------------------------------------

5.10 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

 

5.11 Governing Law, Etc. (a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(b) GUARANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND GUARANTOR
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
GUARANTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER
CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE GUARANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c) GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (b) OF THIS SECTION. GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d) GUARANTOR IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED
FOR NOTICES IN SECTION 5.07.

 

5.12 Right to Trial by Jury. GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). GUARANTOR
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.

 

-9-



--------------------------------------------------------------------------------

5.13 Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES THERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES
THERETO OR BY PRIOR OR CONTEMPORANEOUS WRITTEN AGREEMENTS. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG SUCH PARTIES.

 

[Signature Page Follows]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has caused this Agreement to be duly executed and
delivered by its officer thereunto duly authorized as of the date first above
written.

 

GILEAD SCIENCES, INC. By:  

/s/ John F. Milligan

--------------------------------------------------------------------------------

Name:   John F. Milligan Title:  

Executive Vice President and

Chief Financial Officer